Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's submission filed Dec. 07, 2021. As filed claims 19-30 are pending. Claims 1-18 are cancelled.
Priority
This application filed 9/24/2021 is CON of 16/618,597 12/02/2019 ABN; 16/618,597 is a 371 of PCT/TR2018/050006 01/04/2018.

Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 9/24/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.Claims 19-22, 24-26, 28-30 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 5,380,754, by Miller et al.  1/10/1995 (‘the ‘754 patent: cited by Applicants in IDS).
The ‘754 patent teach “a topical composition having as the active ingredients an anesthetic and a surfactant with anti-viral activity” along with a topical carrier (col. 2:18) and method of treatment for “healing of herpes simplex viral lesions” (abstract). 
The ‘754 patent teaches that the compositions are effective in the treatment of a patient of herpes simplex virus (HSV, a pre-cancerous condition of the cervix/anogenital region, see col 6:13-19; examples).
It has been acknowledged on page 3, last paragraph of the description of the
present application (background of the invention) that "The major cause of
GIN is chronic infection of the cervix with the sexually transmitted human
papillomavirus (HPV)" (GIN= cervical intraepithelial neoplasia = cervical
dysplasia = potentially pre-malignant transformation and abnormal growth
(dysplasia) of squamous cells on the surface of the cervix).


An infection with herpes simplex virus  is therefore to be regarded as a "pre-cancerous
condition of the cervix/anogenital region" according to the claims of the
present application.
Suitable ionic surfactants include anionic surfactants such as monovalent salts, e.g., sodium and potassium salts of alkyl, aryl and alky-aryl sulfates and sulfonates” (col. 2:35-40). “In a preferred embodiment, the surfactant in the formulation is sodium lauryl (or dodecyl) sulfate referred to as ‘SLS’”; sodium lauryl sulfate is an anionic surfactant with negatively charged sulfate group; capable of penetrating intact skin effectively ( which corresponds to the claimed pharmaceutical composition of instant claims 19, 20, 30); (col. 4:13-25).
Regarding instant claims 24-26, the ‘734 patent teach that the concentration of the surfactant is in the range of “from about 0.05 to 50% by weight, 1 to 10% by weight, and 0.5 to 5% by weight” (col. 2:22-25). “The surfactant is selected from the group consisting of anionic, nonionic, and cationic surfactants and combinations thereof.
Regarding instant claims 21-22 the reference discuss that “formulation could take several forms, e.g., cream, gel, ointment, “Chapstick” and solution forms” (col. 4-5, bridging sentence). With respect to said gels (“i.e., thickened aqueous or alcoholic solutions”), “[s]uitable thickeners may include carboxymethylcellulose, polyvinylpyrrolidone or polyacrylic acid salts” (col. 5:40-45). With respect to said ointments, “[h]ydrophilic or hydrophobic ointments may be employed as carriers. Hydrophilic ointments such as those based upon propylene glycol, polyalkylene glycols, and the Pluronics are therefore preferred for ointment formulations. Propylene glycol, as a base, is preferable to polyethylene glycol” (col. 5:46-55); additional additive include water, preservatives, lubricants (col. 6:3-7).
“The composition is applied to the lesions daily, approximately every four
Hours” (abstract; col. 8:40:46; instant claims 28, 29).
The formulation has been demonstrated to be active against both HSV 1 (cold sores and fever blisters) and HSV 2 (genital herpes). However, it may be active against other viruses including herpes zoster (col. 6:12-15).
Compared to the instant claims, the teachings of the ‘734 patent anticipate the claimed method of treatment of precancerous conditions of the cervix by administering composition according to claims comprising:
an anionic surfactant, such sodium lauryl sulfate (instant claims 19, 20, 30), the surfactant comprising about 1 to 10% by weight or 0.5 to 5% by weight of the composition (per instant claims 24-26); and wherein the composition is a topical composition  in the form of an ointment or in the form of a gel (per instant claim 21), comprising  preservatives, thickeners such as carboxymethylcellulose or polyacrylic acid salts. (instant claim 22).
The ‘754 patent the prior art teach studies of antiviral activity of composition to determine the effect of treatment on genital herpes simplex  virus on Examples, tables on col 8-19, which corresponds to the limitations drawn to the claimed method of treating of pre-cancerous conditions of the cervix/anogenital region.
 Since the prior art teach all the limitations of the claimed composition, the instant claims are properly anticipated thereby.
 Therefore, the prior art teach the limitations of instant claims.
2. Claims 19-22, 24-30 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US 9,540,382 B2 by Purro et al.  Jan. 10, 2017  (‘the ‘382 patent: cited in PTO892 attached herewith).
The ‘382 patent teach a method of treating cancer in an individual in need thereof the method comprising administering to the mammal a pharmaceutical formulation comprising about 2 wt% to about 7 wt% of a surfactant; sodium lauryl sulfate” (abstract; col 18;claims 1, 17 of the reference). 
Suitable surfactants include sodium lauryl sulfate (instant claims 19, 20, 30); (col. 4:13-25).
Regarding instant claims 24-26, the ‘382 patent teach that the concentration of the surfactant is in the range of from about 2 to 7wt% (col. 2:22-25). 
Regarding instant claims 21-23 the reference discuss that pharmaceutical composition can be administer topically, systemically (col 15 :35-44); formulated as solid, capsules, aerosols, emulsions (col 42:lines 34-40); comprises additional additives: diluent,  preservative, etc. (col 44:4-15).
The composition is administered 1-3 times daily (col. 51:35-42);(instant claims 28, 29).
Regarding instant claim 27, the ‘382 patent teach basal cell, squamous cell carcinoma of the skin, or carcinoma in situ of the cervix or breast – non-melanoma skin condition as claimed (Col 77:59-61).
Compared to the instant claims, the teachings of the ‘382 patent anticipate the claimed method of treating non-melanoma cancers of an individual in need thereof by administering a composition according to claims, comprising: surfactant, such sodium lauryl sulfate (instant claims 19, 20, 30), the surfactant comprising about 2 to 7wt% by weight of the composition (instant claims 24-26); and wherein the composition is a topical composition  in the form of an solution, emulsion, aerosol  (instant claim 21), comprising  preservatives, thickeners (instant claim 22); the treatment included cancers such as basal cell, squamous cell carcinoma of the skin, or carcinoma (instant claim 27).
The ‘382 patent the prior art teach studies of antiviral activity of composition to determine the effect of treatment on genital herpes simplex  virus on Examples, tables on col 8-19, which corresponds to the limitations drawn to the claimed method of treating of pre-cancerous conditions of the cervix/anogenital region.
 Since the prior art teach all the limitations of the claimed method, the instant claims are properly anticipated thereby.
 Therefore, the prior art teach the limitations of instant claims.
3. Claims 19-22,  and  28-30 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 6,635,242 by Howett et al. (‘the ‘242 patent: cited in PTO892 attached herewith).
The ‘242 patent teaches a method for treatment of human papillomavirus (HPV, a pre-cancerous condition of the cervix/anogenital region, comprising administering pharmaceutical compositions the anionic surfactant sodium dodecyl sulfate (SDS) to a patient in needed  ((column 1, lines 49-65; column2, lines 55-64, column 4 lines 47-58 ; tables, examples; instant claims 19, 20, 30)
The pharmaceutical composition can be administered onto the skin area (column 5, lines 16-24) twice daily (column 9, lines 29-45; instant claims 28, 29).
For claim 21 and 22, the reference  teaches that the pharmaceutical compositions are formulated for local administration (column 5, lines 16-64); the pharmaceutical composition can be in the form of a creams, foams, ointments, and solutions (column 4, lines 59-67).
4.Claims 19-22, 27,  30 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by CA 2 738 861 C, Nov. 2012 (‘the ‘861 publication: cited by Applicants in IDS).
The ‘861 publication discloses a composition comprising sodium lauryl sulfate (= sodium dodecyl sulfate, SOS) (see (b)(i) of claim 1 of the reference) for treatment of  intraepithelial neoplasia of the vulva (VIN) which is a pre-cancerous condition of the cervix/anogenital region, and see claim 8 of the refence) or non-malignant melanoma such as  basal cell carcinoma by administering the composition to a patient in need thereof ( see {0002]; [0037], claims 1- 13; instant claim 19, 20, 27, 30).
The composition contain additional active ingredient e.g. rheology thickeners is administered  as solution, gel, or lotion ([0038]-[0039]; instant claims 21; 22).
Therefore, the prior art teach the limitations of instant claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,540,382 B2 by Purro et al.  Jan. 10, 2017  (‘the ‘382 patent; cited in PTO892 attached herewith).
The ‘382 patent teach all the limitations of claims 19-22, 24-30 as following:
The ‘382 patent teach a method of treating cancer in an individual in need thereof, the method  comprising administering to the patient a pharmaceutical formulation comprising about 2 wt% to about 7 wt% of a surfactant; sodium lauryl sulfate” (abstract; claims 1, 17 of the reference).  Suitable surfactants include sodium lauryl sulfate (instant claims 19, 20, 30); (col. 4:13-25; col 18; examples).
Regarding instant claims 24-26, the ‘382 patent teach that the concentration of the surfactant is in the range of from about 2 to 7wt% (col. 2:22-25). 
Regarding instant claims 21-23 the reference discuss that pharmaceutical composition can be administer topically, systemically (col 15 :35-44); formulated as solid, capsules, aerosols, emulsions (col 42:lines 34-40); comprises additional additives: diluent,  preservative, etc. (col 44:4-15).
The composition is administered 1-3 times daily (col. 51:35-42);(instant claims 28, 29).
 Regarding instant claim 27, the ‘382 patent teach basal cell, squamous cell carcinoma of the skin, or carcinoma in situ of the cervix or breast (Col 77:59-61).
The ‘382 patent the prior art teach studies of antiviral activity of composition to determine the effect of treatment on genital herpes simplex  virus on Examples, tables on col 8-19, which corresponds to the limitations drawn to the claimed method of treating of pre-cancerous conditions of the cervix/anogenital region.
The ‘382 patent teach all the limitations of claims 19-22, 24-30 except for the instant daily dose of up to about 500mg/cm2 of skin.
However, 382 patent teaches that “It is considered well within the
skill of the art for one to determine such therapeutically effective amounts by routine experimentation (including, but not limited to, a dose escalation clinical trial). In some
embodiments, the amount of Compound 1 is from 300 mg/day up to, and including, 1000 mg/day. In some embodiments, the amount of Compound 1 is from 420 mg/day up to, and including, 840 mg/day“ on col 52; and teach studies to establish  optimal dose of 420 mg/day (example 12 on col 74-75. Further, 382 patent teaches that “dosage levels and concentrations of the surfactant in the compositions may be varied so as to obtain in contact with the sexually transmitted or other biological fluids to obtain the desired therapeutic or prophylactic response for a particular surfactant and method of administration.  Accordingly, the selected dosage level or concentration will depend on the nature and site of infection, the desired therapeutic response, the route of administration or contact, the desire duration of treatment or contact and other factors. 
It would be obvious to an of ordinary skills in the art to adjust the dosage of the composition and treat the area affected, by simply routine experimentation and optimization, and  as suggested by prior art, with an expectation of successfully treating the non-melanoma skin condition according the instant claims.
Additionally, pertaining to the concentration parameter, it is noted that generally, differences such parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.5.
All this will result in the practice of claims 19-30 with a reasonable expectation of success.
Conclusion  
No claims are allowed.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622